IN THE SUPREME COURT OF THE STATE OF DELAWARE

GVP GLOBAL CORP.,                      §
a Delaware corporation,                §
                                       §
      Defendant Below,                 §     No. 105, 2022
      Appellant,                       §
                                       §
      v.                               §      Court Below—Superior Court
                                       §      of the State of Delaware
AHMED AL BALOOSHI,                     §
                                       §
      Plaintiff Below,                 §     C.A. No. N19C-10-215
      Appellee.                        §

                          Submitted: September 21, 2022
                          Decided:   October 5, 2022

Before SEITZ, Chief Justice; VALIHURA, and TRAYNOR, Justices.
                                     ORDER

      This 5th day of October 2022, after careful consideration of the parties’ briefs

and the record below, we find it evident that the judgment of the Superior Court

should be affirmed on the basis of and for the reasons stated in the Post-Trial

Memorandum Opinion dated February 25, 2022.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:

                                              /s/ Collins J. Seitz, Jr.
                                                   Chief Justice